UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2016 Item 1: Schedule of Investments Vanguard Equity Income Fund Schedule of Investments As of June 30, 2016 Market Value Shares ($000) Common Stocks (96.5%)1 Consumer Discretionary (5.4%) Home Depot Inc. 2,297,100 293,317 McDonald's Corp. 1,861,349 223,995 VF Corp. 2,302,300 141,568 Thomson Reuters Corp. 3,271,370 132,229 Ford Motor Co. 6,174,408 77,612 Target Corp. 745,751 52,068 Carnival Corp. 1,121,805 49,584 Darden Restaurants Inc. 679,144 43,017 ^ Nordstrom Inc. 962,520 36,624 Omnicom Group Inc. 437,411 35,645 Leggett & Platt Inc. 682,520 34,884 General Motors Co. 1,024,751 29,001 ^ Regal Entertainment Group Class A 368,214 8,115 Tupperware Brands Corp. 120,622 6,789 Abercrombie & Fitch Co. 376,420 6,704 American Eagle Outfitters Inc. 406,242 6,471 Time Inc. 247,500 4,074 ^ Outerwall Inc. 83,508 3,507 Rent-A-Center Inc. 191,314 2,349 Bob Evans Farms Inc. 38,400 1,457 Consumer Staples (11.8%) Philip Morris International Inc. 3,141,720 319,576 Kraft Heinz Co. 3,587,566 317,428 Coca-Cola Co. 6,821,280 309,209 Altria Group Inc. 3,724,790 256,862 Procter & Gamble Co. 2,756,601 233,401 British American Tobacco plc 3,534,141 229,969 PepsiCo Inc. 1,862,698 197,334 Wal-Mart Stores Inc. 2,006,977 146,550 Diageo plc ADR 929,200 104,888 Kimberly-Clark Corp. 579,071 79,611 General Mills Inc. 1,095,169 78,107 Sysco Corp. 1,216,011 61,700 ConAgra Foods Inc. 1,176,309 56,239 Clorox Co. 355,970 49,263 Ingredion Inc. 331,990 42,963 Campbell Soup Co. 581,694 38,700 Dr Pepper Snapple Group Inc. 322,577 31,171 Unilever NV 621,500 29,173 Universal Corp. 202,153 11,672 Nu Skin Enterprises Inc. Class A 244,422 11,290 ^ Cal-Maine Foods Inc. 157,651 6,987 Bunge Ltd. 48,609 2,875 Reynolds American Inc. 36,935 1,992 Energy (11.4%) Exxon Mobil Corp. 6,287,483 589,389 Chevron Corp. 4,479,714 469,608 Suncor Energy Inc. 9,927,810 275,298 Occidental Petroleum Corp. 3,121,731 235,878 Canadian Natural Resources Ltd. 5,654,800 174,338 Phillips 66 1,889,517 149,914 Enbridge Inc. 3,042,000 128,859 ^ TransCanada Corp. 2,245,940 101,628 TransCanada Corp. Subscription Receipts 1,237,400 55,858 Valero Energy Corp. 1,078,804 55,019 Noble Corp. plc 4,609,228 37,980 ^ Nordic American Tankers Ltd. 2,685,517 37,302 ONEOK Inc. 784,419 37,221 Ensco plc Class A 3,418,709 33,196 Western Refining Inc. 1,490,369 30,746 PBF Energy Inc. Class A 1,167,215 27,756 Spectra Energy Corp. 570,488 20,897 HollyFrontier Corp. 790,412 18,788 ^ Ship Finance International Ltd. 1,021,436 15,056 Scorpio Tankers Inc. 3,495,987 14,683 ConocoPhillips 208,465 9,089 Teekay Corp. 792,475 5,650 Helmerich & Payne Inc. 45,069 3,025 CVR Energy Inc. 182,874 2,835 Oceaneering International Inc. 82,743 2,471 PrairieSky Royalty Ltd. 102,978 1,923 PrairieSky Royalty Ltd. 600 11 Financials (14.6%) JPMorgan Chase & Co. 10,152,062 630,849 Wells Fargo & Co. 12,742,194 603,088 Marsh & McLennan Cos. Inc. 5,490,070 375,850 Chubb Ltd. 1,795,085 234,636 BlackRock Inc. 619,530 212,208 PNC Financial Services Group Inc. 2,584,958 210,390 MetLife Inc. 4,156,000 165,533 M&T Bank Corp. 1,097,790 129,792 US Bancorp 2,453,140 98,935 Principal Financial Group Inc. 1,781,855 73,252 Travelers Cos. Inc. 592,206 70,496 Aflac Inc. 887,023 64,008 Prudential Financial Inc. 881,031 62,853 SunTrust Banks Inc. 1,319,312 54,197 Fifth Third Bancorp 2,787,062 49,024 Ameriprise Financial Inc. 500,815 44,998 Regions Financial Corp. 5,137,926 43,724 Navient Corp. 3,373,781 40,317 Lazard Ltd. Class A 704,698 20,986 Hanover Insurance Group Inc. 163,863 13,866 T. Rowe Price Group Inc. 117,984 8,609 First American Financial Corp. 165,514 6,657 Huntington Bancshares Inc. 505,272 4,517 Federated Investors Inc. Class B 154,872 4,457 BBCN Bancorp Inc. 197,904 2,953 Old National Bancorp 172,191 2,158 Validus Holdings Ltd. 39,623 1,925 Cincinnati Financial Corp. 21,236 1,590 Axis Capital Holdings Ltd. 26,779 1,473 Health Care (12.4%) Johnson & Johnson 6,364,341 771,995 Pfizer Inc. 14,667,770 516,452 Merck & Co. Inc. 8,741,232 503,582 Bristol-Myers Squibb Co. 3,798,003 279,343 Novartis AG 2,153,309 177,139 Roche Holding AG 537,905 142,023 ^ AstraZeneca plc ADR 3,751,098 113,246 Eli Lilly & Co. 1,312,998 103,399 Amgen Inc. 550,100 83,698 AbbVie Inc. 784,985 48,599 Owens & Minor Inc. 341,418 12,762 Baxter International Inc. 84,211 3,808 Industrials (12.1%) General Electric Co. 20,812,675 655,183 3M Co. 1,431,739 250,726 Eaton Corp. plc 4,001,173 238,990 Honeywell International Inc. 1,655,600 192,579 Union Pacific Corp. 2,151,100 187,684 United Technologies Corp. 1,810,480 185,665 Raytheon Co. 1,258,100 171,039 United Parcel Service Inc. Class B 1,398,305 150,625 Boeing Co. 807,803 104,909 Waste Management Inc. 1,574,890 104,368 Caterpillar Inc. 1,120,910 84,976 Stanley Black & Decker Inc. 461,239 51,299 Emerson Electric Co. 795,094 41,472 GATX Corp. 840,232 36,945 CH Robinson Worldwide Inc. 421,380 31,287 General Dynamics Corp. 200,859 27,968 Pitney Bowes Inc. 1,437,612 25,590 Lockheed Martin Corp. 96,785 24,019 RR Donnelley & Sons Co. 1,219,285 20,630 Briggs & Stratton Corp. 601,230 12,734 Norfolk Southern Corp. 139,834 11,904 Greenbrier Cos. Inc. 366,405 10,673 Kennametal Inc. 393,042 8,690 General Cable Corp. 658,437 8,369 MSC Industrial Direct Co. Inc. Class A 115,269 8,133 Steelcase Inc. Class A 577,236 7,833 Aircastle Ltd. 294,030 5,751 ^ Copa Holdings SA Class A 109,998 5,749 Timken Co. 176,053 5,398 West Corp. 213,924 4,206 ^ American Railcar Industries Inc. 47,848 1,889 Ryder System Inc. 27,033 1,653 Information Technology (12.4%) Microsoft Corp. 17,892,714 915,570 Cisco Systems Inc. 17,651,946 506,434 Intel Corp. 13,844,277 454,092 Texas Instruments Inc. 2,552,407 159,908 International Business Machines Corp. 992,408 150,628 Maxim Integrated Products Inc. 3,672,308 131,065 Analog Devices Inc. 2,066,729 117,060 HP Inc. 4,481,863 56,247 Western Union Co. 2,377,382 45,598 Leidos Holdings Inc. 748,783 35,844 QUALCOMM Inc. 553,729 29,663 Computer Sciences Corp. 466,700 23,172 Seagate Technology plc 913,518 22,253 Xerox Corp. 2,147,461 20,379 Linear Technology Corp. 385,076 17,918 Broadridge Financial Solutions Inc. 217,323 14,170 Diebold Inc. 568,023 14,104 Xilinx Inc. 218,893 10,098 KLA-Tencor Corp. 136,150 9,973 Science Applications International Corp. 167,118 9,751 Microchip Technology Inc. 157,056 7,972 EarthLink Holdings Corp. 1,141,002 7,303 Cypress Semiconductor Corp. 468,755 4,945 Materials (2.6%) Dow Chemical Co. 4,755,590 236,400 International Paper Co. 1,986,160 84,174 LyondellBasell Industries NV Class A 769,684 57,280 Nucor Corp. 1,039,110 51,342 Bemis Co. Inc. 665,663 34,275 Avery Dennison Corp. 381,526 28,519 Steel Dynamics Inc. 820,944 20,113 Reliance Steel & Aluminum Co. 258,817 19,903 Commercial Metals Co. 1,163,872 19,670 EI du Pont de Nemours & Co. 159,568 10,340 Packaging Corp. of America 86,305 5,776 Domtar Corp. 129,959 4,550 Greif Inc. Class A 92,339 3,442 Huntsman Corp. 234,059 3,148 Other (0.3%) ^,2 Vanguard High Dividend Yield ETF 1,047,950 74,886 Telecommunication Services (4.6%) Verizon Communications Inc. 10,508,092 586,772 AT&T Inc. 4,394,059 189,867 BCE Inc. 3,931,400 186,049 CenturyLink Inc. 1,833,179 53,180 Frontier Communications Corp. 765,878 3,783 Cogent Communications Holdings Inc. 76,924 3,082 Utilities (8.9%) Dominion Resources Inc. 3,601,800 280,688 Xcel Energy Inc. 5,208,007 233,215 UGI Corp. 4,241,775 191,940 Eversource Energy 2,865,290 171,631 NextEra Energy Inc. 1,252,000 163,261 Duke Energy Corp. 1,614,621 138,518 Sempra Energy 1,118,600 127,543 National Grid plc 7,551,081 111,043 PPL Corp. 1,534,664 57,934 Public Service Enterprise Group Inc. 1,197,896 55,834 Edison International 707,656 54,964 FirstEnergy Corp. 1,517,877 52,989 Entergy Corp. 633,518 51,537 NiSource Inc. 1,539,584 40,830 WGL Holdings Inc. 545,245 38,598 Consolidated Edison Inc. 475,884 38,280 CenterPoint Energy Inc. 857,247 20,574 PG&E Corp. 302,682 19,347 Great Plains Energy Inc. 584,065 17,756 ONE Gas Inc. 264,483 17,612 NRG Energy Inc. 1,148,855 17,221 Pinnacle West Capital Corp. 151,829 12,307 Ameren Corp. 227,106 12,168 Southern Co. 223,040 11,962 MDU Resources Group Inc. 393,652 9,448 Avista Corp. 137,410 6,156 TECO Energy Inc. 192,630 5,324 AES Corp. 415,629 5,187 AGL Resources Inc. 72,222 4,764 IDACORP Inc. 52,795 4,295 Vectren Corp. 81,290 4,281 Southwest Gas Corp. 42,484 3,344 Portland General Electric Co. 47,211 2,083 Total Common Stocks (Cost $16,886,036) Coupon Temporary Cash Investments (4.0%)1 Money Market Fund (2.1%) 3,4 Vanguard Market Liquidity Fund 0.538% 471,609,232 471,609 Face Maturity Amount Date ($000) Repurchase Agreements (1.5%) Goldman Sachs & Co. 0.420%, 7/1/16 (Dated 6/30/16, Repurchase Value $162,502,000, collateralized by Federal Home Loan Mortgage Corp. 2.349%-5.500%, 5/1/30- 2/1/46, Federal National Mortgage Assn. 2.500%-4.500%, 9/1/25-7/1/46, with a value of %165,750,000) 162,500 162,500 RBS Securities, Inc. 0.400%, 7/1/16 (Dated 6/30/16, Repurchase Value $132,601,000, collateralized by U.S. Treasury Note 2.750%-3.000%, 2/28/17-11/15/23, with a value of $135,254,000) 132,600 132,600 Societe Generale 0.400%, 7/1/16 (Dated 6/30/16, Repurchase Value $43,400,000, collateralized by Federal Home Loan Mortgage Corp. 3.500%-6.000%, 1/1/32- 10/1/35, Federal National Mortgage Assn. 2.508%-2.572%, 5/1/35-7/1/37, U.S. Treasury Note/Bond 3.000%-8.750%, 9/30/16-8/15/20, with a value of $44,268,000) 43,400 43,400 U.S. Government and Agency Obligations (0.4%) 5,6 Federal Home Loan Bank Discount Notes 0.335% 7/22/16 10,000 9,999 5,6 Federal Home Loan Bank Discount Notes 0.471% 8/10/16 5,000 4,998 5,6 Federal Home Loan Bank Discount Notes 0.450% 8/19/16 2,900 2,899 5 Federal Home Loan Bank Discount Notes 0.390% 9/7/16 50,000 49,969 5,6 Federal Home Loan Bank Discount Notes 0.431% 10/3/16 10,000 9,991 Total Temporary Cash Investments (Cost $887,955) Total Investments (100.5%) (Cost $17,773,991) Other Assets and Liabilities-Net (-0.5%)4 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $195,231,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.2% and 2.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $202,298,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $11,996,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. CVR—Contingent Value Rights. A. Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m. Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Equity Income Fund B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 20,771,869 660,174 — Temporary Cash Investments 471,609 416,356 — Futures Contracts—Assets 1 3,578 — — Total 21,247,056 1,076,530 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered Equity Income Fund into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At June 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index September 2016 3,546 370,592 5,626 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At June 30, 2016, the cost of investment securities for tax purposes was $17,773,995,000. Net unrealized appreciation of investment securities for tax purposes was $4,546,013,000, consisting of unrealized gains of $4,885,574,000 on securities that had risen in value since their purchase and $339,561,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard PRIMECAP Core Fund Schedule of Investments As of June 30, 2016 Market Value Shares ($000) Common Stocks (92.4%) Consumer Discretionary (11.5%) *,^ CarMax Inc. 2,901,700 142,270 TJX Cos. Inc. 1,524,700 117,753 Sony Corp. ADR 3,765,000 110,503 L Brands Inc. 1,133,025 76,060 Walt Disney Co. 745,000 72,876 Carnival Corp. 1,639,300 72,457 Ross Stores Inc. 1,227,000 69,559 Royal Caribbean Cruises Ltd. 763,450 51,266 Tribune Media Co. Class A 803,500 31,481 Las Vegas Sands Corp. 610,000 26,529 * Amazon.com Inc. 30,593 21,893 Lowe's Cos. Inc. 247,700 19,610 Garmin Ltd. 430,000 18,241 VF Corp. 278,000 17,094 Bed Bath & Beyond Inc. 337,491 14,586 Gildan Activewear Inc. Class A 480,000 14,078 * AutoZone Inc. 7,800 6,192 * Charter Communications Inc. Class A 24,454 5,591 Newell Brands Inc. 110,000 5,343 McDonald's Corp. 42,900 5,163 * Norwegian Cruise Line Holdings Ltd. 91,700 3,653 Comcast Corp. Class A 48,500 3,162 ^ Marriott International Inc. Class A 46,000 3,057 Consumer Staples (0.8%) PepsiCo Inc. 300,000 31,782 CVS Health Corp. 322,377 30,864 Energy (1.1%) Schlumberger Ltd. 447,414 35,381 Transocean Ltd. 1,408,300 16,745 Cabot Oil & Gas Corp. 425,000 10,940 * Southwestern Energy Co. 785,000 9,875 National Oilwell Varco Inc. 243,200 8,184 EOG Resources Inc. 63,000 5,255 Exxon Mobil Corp. 46,012 4,313 * Petroleo Brasileiro SA ADR Preference Shares 75,000 436 * Petroleo Brasileiro SA ADR 30,000 215 Frank's International NV 10,000 146 Financials (7.7%) JPMorgan Chase & Co. 2,985,066 185,492 Marsh & McLennan Cos. Inc. 1,626,475 111,348 Charles Schwab Corp. 3,665,100 92,764 Wells Fargo & Co. 1,702,000 80,556 Progressive Corp. 1,200,800 40,227 Northern Trust Corp. 561,400 37,198 US Bancorp 748,300 30,179 Chubb Ltd. 79,330 10,369 Discover Financial Services 170,700 9,148 CME Group Inc. 79,850 7,777 Travelers Cos. Inc. 40,000 4,762 American Express Co. 51,000 3,099 Comerica Inc. 35,000 1,439 Health Care (23.9%) Amgen Inc. 2,350,324 357,602 Eli Lilly & Co. 4,227,100 332,884 Roche Holding AG 1,066,806 281,669 * Biogen Inc. 865,400 209,271 Novartis AG ADR 1,622,105 133,840 Medtronic plc 1,107,700 96,115 Thermo Fisher Scientific Inc. 562,700 83,145 * Boston Scientific Corp. 3,327,200 77,757 Johnson & Johnson 558,800 67,783 Abbott Laboratories 1,712,700 67,326 ^ AstraZeneca plc ADR 2,074,300 62,623 * Waters Corp. 225,000 31,646 Sanofi ADR 540,000 22,599 * Illumina Inc. 155,900 21,885 Merck & Co. Inc. 370,000 21,316 Agilent Technologies Inc. 382,600 16,972 Stryker Corp. 45,500 5,452 AbbVie Inc. 70,000 4,334 * Cerner Corp. 10,000 586 Industrials (16.8%) Southwest Airlines Co. 8,926,525 350,009 FedEx Corp. 983,775 149,317 Airbus Group SE 1,556,850 90,404 United Parcel Service Inc. Class B 827,500 89,138 Honeywell International Inc. 690,000 80,261 American Airlines Group Inc. 2,472,800 70,005 Delta Air Lines Inc. 1,428,500 52,040 * United Continental Holdings Inc. 1,158,000 47,524 Deere & Co. 512,600 41,541 Boeing Co. 299,800 38,935 * Jacobs Engineering Group Inc. 746,655 37,191 Caterpillar Inc. 480,000 36,389 * AECOM 875,000 27,799 CSX Corp. 925,000 24,124 Union Pacific Corp. 266,400 23,244 Safran SA 337,600 22,944 Ritchie Bros Auctioneers Inc. 618,300 20,886 Rockwell Automation Inc. 168,700 19,370 Pentair plc 310,000 18,070 * Hertz Global Holdings Inc. 1,560,000 17,269 United Technologies Corp. 150,000 15,383 Republic Services Inc. Class A 268,935 13,799 IDEX Corp. 139,000 11,412 Expeditors International of Washington Inc. 230,000 11,279 CH Robinson Worldwide Inc. 100,000 7,425 Textron Inc. 140,000 5,118 Norfolk Southern Corp. 41,237 3,511 * TransDigm Group Inc. 12,500 3,296 Tyco International plc 75,000 3,195 Alaska Air Group Inc. 50,000 2,915 * Kirby Corp. 16,000 998 Chicago Bridge & Iron Co. NV 20,000 693 Information Technology (27.1%) Texas Instruments Inc. 3,621,100 226,862 Microsoft Corp. 2,959,200 151,422 * Alphabet Inc. Class A 189,677 133,443 * Alphabet Inc. Class C 189,226 130,963 Hewlett Packard Enterprise Co. 6,782,567 123,918 Intel Corp. 3,391,700 111,248 * Flextronics International Ltd. 8,990,200 106,084 HP Inc. 6,724,367 84,391 KLA-Tencor Corp. 1,128,600 82,670 EMC Corp. 2,984,700 81,094 Cisco Systems Inc. 2,707,500 77,678 QUALCOMM Inc. 1,432,430 76,735 NetApp Inc. 3,020,400 74,272 NVIDIA Corp. 1,530,000 71,925 Intuit Inc. 541,500 60,437 Telefonaktiebolaget LM Ericsson ADR 7,197,900 55,280 ^ ASML Holding NV 480,000 47,621 * Alibaba Group Holding Ltd. ADR 542,430 43,139 * Adobe Systems Inc. 435,000 41,669 * PayPal Holdings Inc. 1,064,900 38,879 Activision Blizzard Inc. 905,000 35,865 Applied Materials Inc. 1,269,000 30,418 * eBay Inc. 1,266,900 29,658 Corning Inc. 1,425,000 29,184 * Keysight Technologies Inc. 920,800 26,786 * Yahoo! Inc. 690,600 25,939 * Micron Technology Inc. 1,875,200 25,803 * Electronic Arts Inc. 290,000 21,970 Analog Devices Inc. 365,000 20,674 Visa Inc. Class A 277,000 20,545 Oracle Corp. 450,000 18,419 Western Digital Corp. 302,743 14,308 Apple Inc. 132,000 12,619 * BlackBerry Ltd. 1,547,500 10,384 Teradyne Inc. 200,000 3,938 * VMware Inc. Class A 3,000 172 Materials (2.5%) Monsanto Co. 773,350 79,972 Praxair Inc. 229,700 25,816 Dow Chemical Co. 433,000 21,524 Celanese Corp. Class A 310,000 20,290 EI du Pont de Nemours & Co. 275,000 17,820 Potash Corp. of Saskatchewan Inc. 758,500 12,318 Cabot Corp. 150,000 6,849 * Crown Holdings Inc. 100,000 5,067 Greif Inc. Class A 125,400 4,674 LyondellBasell Industries NV Class A 46,200 3,438 Greif Inc. Class B 37,000 2,026 Chemours Co. 55,000 453 Telecommunication Services (1.0%) AT&T Inc. 905,492 39,126 *,^ Sprint Corp. 8,122,500 36,795 Total Common Stocks (Cost $4,616,290) Coupon Temporary Cash Investment (7.7%) Money Market Fund (7.7%) 1,2 Vanguard Market Liquidity Fund (Cost $609,593) 0.538% 609,593,492 609,593 Total Investments (100.1%) (Cost $5,225,883) Other Assets and Liabilities-Net (-0.1%) 2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $46,827,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $49,324,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
